In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                   No. 17-709V
                                                               Filed: June 12, 2018
                                                                  UNPUBLISHED

                                                                         
    JANNIE OWENS,                                                        
                                                                             Special Processing Unit (SPU);
                                           Petitioner,                       Ruling on Entitlement; Concession;
    v.                                                                       Causation-In-Fact; Influenza (Flu)
                                                                             Vaccine; Bursitis
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                                         Respondent.

                                                                         
                                                                         
Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On May 30, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that petitioner suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of her September 19, 2016 influenza (“flu”)
vaccination. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.




                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On June 11, 2018, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent indicates that


       DICP [the Division of Injury Compensation Programs at the Department of
       Health and Human Services] has determined that petitioner’s alleged
       injury is not consistent with a SIRVA injury because her pain was not
       “limited to the shoulder in which the intramuscular vaccine was
       administered,” as required by the Qualifications and Aides to Interpretation
       that are appended to the Vaccine Injury Table. See 42 U.S.C. § 300aa-14
       and 42 CFR § 100.3. (c)(10)(iii). Rather, petitioner repeatedly complained
       of pain that radiated to her neck and her forearm. See, e.g., Pet. Ex. 3 at 3
       (“Left deltoid primarily with radiation down left arm to fingers.”), 18 (“arm
       pain is getting worse and now pain in neck”); Pet. Ex. 9 at 11 (“She
       complains of pain from the shoulder radiating into the neck and upper
       back ad pain from the shoulder radiating into her left upper extremity
       distally into at least the forearm.”).
       Nonetheless, DICP has concluded that a preponderance of the medical
       evidence establishes that petitioner’s bursitis, confirmed by an MRI, was
       caused-in-fact by the flu vaccine she received on September 19, 2016. Of
       note, Dr. Baddour opined that pain from the flu vaccine caused petitioner
       to limit her arm movement, resulting in her bursitis. Pet. Ex. 5 at 5. DICP
       did not identify any other cause for petitioner’s injury, and the medical
       records outlined above demonstrate that she suffered the residual effects
       of her condition for more than six months. Therefore, based on the record
       as it now stands, petitioner has satisfied all legal prerequisites for
       compensation under the Vaccine Act. See 42 U.S.C. § 300aa-13(a)(1)(B);
       42 U.S.C. § 300aa-11(c)(1)(D)(i).
Id. at 5-6.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master